DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, filed 4/23/2021, have been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 6/24/2021 have been considered by the examiner. 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
7.	Such claim limitation(s) is/are: “liquid film forming unit”, “drying processing unit”, and “substrate transfer device” in claim 7.  According to applicant’s disclosure, “liquid film forming unit” will be depicted as a compartment for forming liquid film on a substrate; “drying processing unit” will be depicted as a compartment for drying a substrate; and “substrate transfer device” will be depicted as a substrate holder/carrier.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goshi et al. (PG Pub U.S 2017/0256397) and further in view of Kim (PG Pub U.S 2005/0113017).  
13.	Regarding claim 7, Goshi teaches a substrate processing method (abstract, para 0065) performed in a substrate processing apparatus (abstract, para 0060-0063 and 0075) including at least one liquid film forming unit (4 in fig 2) configured to form a liquid film of a protection liquid on a surface of a substrate (para 0081-0084 and 0094; dry prevention liquid forming film on substrate); at least one drying processing unit (5 in fig 2) configured to accommodate therein the substrate on which the liquid film is formed to dry the substrate (para 0102-0105); and a transfer device (222 in fig 2) configured to take out the substrate on which the liquid film is formed from the at least one liquid film forming unit and transfer the taken substrate into the at least one drying processing unit (para 0074 and 0155), the substrate processing method comprising: forming the liquid film of the protection liquid on the surface of the substrate in the at least one liquid film forming unit (para 0081-0084 and 0094); transferring the substrate (para 0074 and 0155) to a transfer space (221, fig 2, para 0070) from the at least one liquid film forming unit (4) by the substrate transfer device (222, fig 2, para 0071, 0073-0074) and transferring the substrate from the transfer space (221) into the at least one drying processing 
	Although Goshi teaches the transfer space, Goshi fails to teach discharging a gas into the transfer space by an air flow forming unit to form an air flow within the transfer space.  However, Kim teaches a substrate processing method/system (abstract) wherein it is known to discharge gas into the transfer space (109) by an air flow forming unit (119) to form an air flow within the transfer space (fig 6, para 0055) in order to reduce particle contaminants in the transfer space and during the transfer process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goshi by discharging a gas into the transfer space by an air flow forming unit to form an air flow within the transfer space as taught by Kim in order to reduce particle contaminants in the transfer space and during the transfer process.   
Although the present combination of Goshi and Kim teaches transferring of substrate from film forming unit to drying unit and controlling the amount and timing of the dry prevention liquid which reads on controlling thickness of liquid film on the substrate once when a drying processing is begun (para 0154 of Goshi), the present combination of Goshi and Kim fails to teach performing a transfer time adjusting operation of adjusting a volatilization amount of a liquid forming the liquid film on the surface of the substrate during transfer of the substrate by adjusting transfer time during which the substrate is transferred from the at least one liquid film forming unit into the at least one drying processing unit with the substrate transfer device.  
However, the transfer time is a result effective variable.  The transfer time (e.g a higher transfer time may be required to increase overall process time while a lower transfer time may be required to lower overall process time).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the 
Regarding the limitation “performing a transfer time adjusting operation of adjusting a volatilization amount of a liquid forming the liquid film on the surface of the substrate during transfer of the substrate by adjusting transfer time during which the substrate is transferred from the at least one liquid film forming unit into the at least one drying processing unit with the substrate transfer device”, the process steps taught by the present combination of Goshi and Kim such as adjusting transfer time are similar to those instantly claimed.  Therefore, it is reasonably expected by one of ordinary skill in the art that the end result is adjusting a volatilization amount of a liquid forming the liquid film on the surface of the substrate during transfer of the substrate by adjusting transfer time during which the substrate is transferred from the at least one liquid film forming unit into the at least one drying processing unit with the substrate transfer device.  
14.	Regarding claim 8, the present combination of Goshi and Kim teaches in the substrate processing apparatus, the at least one liquid film forming unit includes multiple liquid film forming units (4s in fig 2) (para 0070 of Goshi) and the at least one drying processing unit includes multiple drying processing units (5s in fig 2) (para 0070 of Goshi), the transfer device transfers the substrate from one liquid film forming unit selected from the multiple liquid film forming units into one drying processing unit selected from the multiple drying processing units (para 0074 and 0155), and the transfer time adjusting operation is performed under a condition set based on an environment of a transfer path through which the substrate passes when the substrate is transferred from the selected one liquid forming unit into the selected one drying  
15.	Regarding claim 9, the present combination of Goshi and Kim teaches wherein the substrate processing apparatus further comprises a housing (2, 21, and 22 make up housing in fig 2; para 0066-0067 of Goshi) configured to accommodate therein the multiple liquid film forming units (4s), the multiple drying processing units (5s) and the transfer device (222), a transfer space (conveyance path 221; fig 2; para 0070 of Goshi), in which the transfer device is accommodated and the transfer of the substrate is performed between the multiple liquid processing units and the multiple drying processing units by the transfer device, is provided within the housing (para 0070 and 0074 of Goshi).  
	Since the present combination of Goshi and Kim also teaches how the flowrate and amount of the liquid supplied affects its thickness during transfer (para 0155 of Goshi), it would be obvious to one of ordinary skill in the art that the time transfer adjusting operation is also performed based on flow velocity of the air flow formed, by the air flow forming unit in the transfer path through which the substrate passes when the substrate is transferred form the selected one liquid film forming unit into the selected one drying processing unit by the transfer device.  
16.	Regarding claim 10, the present combination of Goshi of Kim teaches a computer-readable recording medium having stored thereon computer-executable instructions that, in response to execution, cause a substrate processing apparatus to perform a substrate 
17.	Regarding claim 11, the present combination of Goshi and Kim teaches wherein the controlling of the thickness of the liquid film is performed by a combination of the transfer time adjusting operation (as explained in claim 7 above) and an initial liquid film thickness adjusting operation of adjusting the thickness of the liquid film formed on the surface of the substrate in the at least one liquid film forming unit (para 0154 of Goshi).

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        /MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714